SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

711.3
KA 06-02577
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERIC HARRIS, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Seneca County Court (Dennis F. Bender, J.), entered July 31, 2006.
The order denied the motion of defendant to vacate a judgment of
conviction pursuant to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Harris ([appeal No. 2] ___ AD3d
___ [June 12, 2015]).




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court